DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-12 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2009/0069610), Myllyoja (US 2015/0018588) alone or further in view of Joseck (US 2015/0027925).
Regarding claims 1-4, 7, 12, and 22-23, Roberts teaches hydrolyzing triglyceride containing feedstock [0016], [0025], [0026] to provide a stream comprising fatty acids and a stream comprising glycerol and water [0016-17], [75-80].  Roberts sends the fatty acids to catalytic hydrodeoxygenation and hydroisomerization [0086-88], [0115] to produce biofuel products [0119].  Roberts teaches that to prepare a specific fuel type, it may be desirable to have the feed to hydrotreatment steps to be of a specific chain length  such as c15-17 or c18 in order to produce a specific products including jet fuel, diesel fuel, and gasoline fuel [0119], [0002].  Roberts teaches that gasoline generally uses C5-12, kerosene C12-15 [00112].  
Similarly, Myllyoja teaches a process for treating fatty acids with ketonization, hydrodeoxygenation and hydro isomerization to form base oil and fuel oil products [0059-0060].  After hydrotreatment, Myllyoja teaches separating the products into a base oil range product having C24-43 hydrocarbons, and a fuel range product having C5-20 carbon number [0061].
Examiner notes that Roberts/Myllyoja teach hydroprocessing together, followed by distillation to obtain separated products.  
However, the instant process appears to distill prior to hydroprocessing.  
Examiner notes that the order of process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV, C: In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) 
Further in this regard, Joseck teaches separating feed into fractions prior to parallel hydroprocessing steps, in order to obtain different base oil fractions [0006], [0036].  Joseck teaches fatty acid feeds having 8-36 carbons [0032].
Therefore, it would have been obvious to the person having ordinary skill in the art to have modified the process of the previous combination to implement fractionation prior to hydroprocessing as disclosed by Joseck, so that each stage may be catered to the desired product.  It is not seen where such a modification would result in any new or unexpected results.
Examiner notes it would have been obvious to the person having ordinary skill in the art to have selected appropriate distillation conditions in order to obtain the desired jet, diesel, kerosene, or base oil products disclosed by the prior art.  See MPEP 2144.05, II, A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.".
Regarding claims 5-6, Roberts teaches triglyceride feedstocks selected from palm oils, waste vegetable oils and animal fats such as tallow, hog fat, turkey fat, chicken fat, and used cooking fats/greases [0046], [0061-0066].  Similarly, Myllyoja teaches triglyceride feeds including plant oil, fish oils, and animal fats [0031].
Regarding claims 8 and 24, Myllyoja teaches hydrodeoxygenation conditions of 100-500°C, 1-15 MPa, WHSV of 0.1-10 hr-1, 100-600 nl/l hydrogen, using a catalyst comprising Pd, PT, Ni, NiMo, CoMO on alumina silica support [0046], [0051], which overlaps with the claimed range.  
Regarding claims 9 and 25
Regarding claims 10-11, Myllyoja teaches ketonization conditions of 200-450°C, less than 2 MPa, and titanium oxide catalyst [0039-0043], which reads on the claimed range.  Myllyoja further discloses release of carbon dioxide during ketonization [0036].  It would have been obvious to the person having ordinary skill in the art to have optimized the rate or CO2 release, for the benefit of obtaining the desired products.
Regarding claims 18-21, the prior art teaches treating the same fatty acids at the same ketonization, hydrodeoxygenation, and hydroisomerization conditions as claimed.  
Therefore, it is expected that the same products having the same properties would result.  
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2009/0069610), Myllyoja (US 2015/0018588) alone or further in view of Joseck (US 2015/0027925), as applied to claim 1 above, and further in view of Hulteberg (US 2009/0005614).
Regarding claims 13-16, the previous combination teaches the limitations of claim 1 above. 
The previous combination does not explicitly disclose sending glycerol and water to a step for production of propanol.
However, Hulteberg teaches sending glycerol from fatty acids [0003-0004], [0009] to process for the production of 1-propanol [0183-0184].  Hulteberg teaches dehydration (evaporation step), and catalytic conversion to recover 1-propanol [0183-0184].  Hulteberg teaches temperatures of 260-340°C [0034].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2009/0069610), Myllyoja (US 2015/0018588) alone or further in view of Joseck (US 2015/0027925), and Hulteberg (US 2009/0005614) as applied to claim 13 above, and further in view of Yeh (US 2010/0326387).
Regarding claim 17
Hulteberg does not explicitly disclose blending the propanol with a renewable paraffinic naphtha component.
However, Yeh teaches blending fuels such as naphtha from petroleum or non-petroleum (renewable sources) with 1-propanol in order to provide expanded operating envelope of combustion engines [0016-18], [0028], [0032].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the propanol with renewable naphtha as disclosed by Yeh, for the benefit of providing expanded operating envelope of combustion engines.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-73 of copending Application No. 17419958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite overlapping hydrolyzing, ketonization, hydrodeoxygenation, hydroisomerization, and propanol production steps to produce base oils and renewable fuel components.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17418349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite overlapping subject matter for using a glyceride feedstock to produce renewable fuel components and propanol using separation, hydrodeoxygenation and hydroisomerization steps.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0362154 – Kettunen teaches sending fatty acids to ketonization, hydrodeoxygenation, isomerization to produce base oil components.
US 2012/0083633) – Aulich teaches producing jet fuel by separation of fatty acid from glycerol and hydrotreatment of fatty acid.
US 2013/0310620 – Kalnes teaches hydrolysis, deoxygenation and hydroisomerization of isolated C16 fatty acid to produce transportation fuels.
EP 2253608 – Kettunen teaches base oil from C18+ and diesel from C10-16 [0066-68].
WO 2018/234187 – Myllyoja teaches production of diesel and base oils from biological oils.
US 2014/0171700 – Roberts teaches making lube oil from renewable feedstocks.
US 2009/0088351 – Miller teaches hydrolysis of fatty acids followed by hydroprocessing to produce biofuels and lubricants.
US 2007/0260102 – Duarte Santiago teaches obtaining n paraffins from vegetable oil.
US 2007/0161832 – teaches production of base oil and diesel oil from renewable feedstock using ketonization, deoxygenation, and isomerization.
US 2011/0107656 – Miller teaches conversion of vegetable oils to base oils and transportation fuels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771